Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 15, 2021

                                       No. 04-20-00546-CV

                                   Richard Louis FLEMING, III,
                                             Appellant

                                                v.

                              NASA FEDERAL CREDIT UNION,
                                        Appellee

                         From the County Court, Guadalupe County, Texas
                                  Trial Court No. 2020-CV-0167
                             Honorable Bill Squires, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

         On April 14, 2021, appellant filed a “Notice to Proceed in Equity.” Appellant moved this
court to (1) “proceed with a hearing ex parte, in camera, and in chambers”; (2) “correct the
record and caption to reflect the proper name of i [sic] as Richard Louis Fleming, III”; and
(3) provide a response and “full disclaimer under penalty of perjury” to be “received within three
(3) days as well if i [sic] am wrong about the caption using the misnomer or mistake” that “must
list the laws they used for the improper style of the caption.”

           The motion is DENIED.

           It is so ORDERED April 15, 2021.
                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT